                              IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                              No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to No. 1:18-cv-00744-WJ-KK

             MEMORANDUM OPINION AND ORDER GRANTING PETITION FOR
                  CERTIFICATION OF INTERLOCUTORY APPEAL

           THIS MATTER comes before the Court on Defendant Environmental Restoration, LLC's

("ER") Petition for Certification of Interlocutory Appeal, Doc. 226, filed July 2, 2019 ("Petition").

Background

           On August 3, 2018, approximately 3001 members of the Navajo Nation in New Mexico,

Colorado, Arizona and Utah, initiated an action in the District of New Mexico asserting claims

arising out of the August 5, 2015, release from the Gold King Mine. See Complaint for Personal

Injuries and Damages, Doc. 1 in Allen v. United States, No. 1:18-cv-00744-WJ-KK. The Court

ordered that the Allen case be associated with this Multi-District Litigation. See Doc. 51, filed

August 7, 2018.

           The EPA Contractor Defendants moved to dismiss the Allen Complaint as barred by

Colorado's statute of limitation for tort claims. See Doc. 117, filed November 1, 2018 (also

asserting other bases for dismissal).                The Court had previously concluded that Colorado

substantive law applies to this case. See Doc. 166 at 18, filed March 20, 2019 (citing International

Paper Co. v. Ouellette, 479 U.S. 481 (1987)). The EPA Contractor Defendants argued that because

Colorado law applies to this case, the Allen Plaintiffs' Complaint is barred by Colorado's two-year

statute of limitations, which is shorter than New Mexico's statute of limitations. The Court



1
    See Allen Plaintiffs' Response at 8, Doc. 260, filed August 6, 2019.
concluded that "[while the Clean Water Act preempts the application of New Mexico tort law, the

Clean Water Act does not preempt the application of New Mexico's statute of limitations because

the application of New Mexico's statue of limitations will not frustrate the goals of the Clean Water

Act," and denied the EPA Contractor Defendants' motion to dismiss the Allen Plaintiffs' claims as

barred by Colorado's statute of limitations. Doc. 182 at 2-3, filed May 31, 2019 (quoting

International Paper Co. v. Ouellette, 479 U.S. 481 (1987) ("we [the United States Supreme Court]

note that the preemptive scope of the CWA necessarily includes all laws that are inconsistent with

the 'full purposes and objectives of Congress' . . . the application of affected-state law would

frustrate the carefully prescribed CWA regulatory system")).

       Defendant ER asks the Court to certify the following question for interlocutory appeal:

       Where claims arising under one state's laws would be time-barred under that same
       state's law, may a District Court, exercising jurisdiction over parties pursuant to
       28 U.S.C. § 1332 [Diversity of citizenship] and 28 U.S.C. § 1332 [Supplemental
       jurisdiction], apply a different jurisdiction's statute of limitations in order to allow
       the claims to proceed.

Petition at 5. The statute governing interlocutory decisions provides:

       When a district judge, in making in a civil action an order not otherwise appealable
       under this section, shall be of the opinion that such order involves a controlling
       question of law as to which there is substantial ground for difference of opinion and
       that an immediate appeal from the order may materially advance the ultimate
       termination of the litigation, he shall so state in writing in such order. The Court of
       Appeals which would have jurisdiction of an appeal of such action may thereupon,
       in its discretion, permit an appeal to be taken from such order, if application is made
       to it within ten days after the entry of the order: Provided, however, That application
       for an appeal hereunder shall not stay proceedings in the district court unless the
       district judge or the Court of Appeals or a judge thereof shall so order.

28 U.S.C. § 1292(b).

Controlling Question of Law

       The Court’s Order involves a controlling question of law. See Paper, Allied-Industrial,

Chemical And Energy Workers Intern. Union v. Continental Carbon Co., 428 F.3d 1285, 1291

                                                  2
(10th Cir. 2005) (“Interlocutory appeals originate from the district court's order itself, not the

specific question certified by the district court or the specific question framed by the appellant”)

(citing United States v. Stanley, 483 U.S. 669, 677 (1987)). “[T]he correct test for determining if

an issue is appropriate for interlocutory review is (1) whether that issue was raised in the certified

order; and (2) whether the issue can control the disposition of the order.” Paper, Allied-Industrial,

Chemical And Energy Workers Intern. Union v. Continental Carbon Co., 428 F.3d 1285, 1291

(10th Cir. 2005). The issue of which statute of limitations applies, Colorado's or New Mexico's,

was raised in the Court’s Order. See Doc. 182 at 2-3. Resolution of that issue on appeal could

affect the outcome of this case because, if the Court of Appeals for the Tenth Circuit determines

that Colorado's statute of limitations applies, then the claims of the Allen Plaintiffs would be

barred. See 16 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper § 3930 (3d ed. 2012)

(“There is no doubt that a question is ‘controlling’ if its incorrect disposition would require reversal

of a final judgment”).

Substantial Ground for Difference of Opinion

       There is substantial ground for difference of opinion regarding the controlling question of

law.

       There is a substantial ground for difference of opinion which supports a certificate
       for an interlocutory appeal if a trial court rules in a manner which appears contrary
       to the rulings of all courts of appeals which have reached the issue, if the circuits
       are in dispute on the question and the court of appeals of the circuit has not spoken
       on the point, if complicated questions arise under foreign law, or if novel and
       difficult questions of first impression are presented. A "substantial ground for
       difference of opinion" exists under 28 U.S.C.A. § 1292(b) where reasonable jurists
       might disagree on an issue's resolution and not merely where they have already
       disagreed.

       To determine if a substantial ground for difference of opinion exists, as required to
       certify an order for interlocutory appeal, courts must examine to what extent
       controlling law is unclear; however, just because a court is the first to rule on a
       particular question or just because counsel contends that one precedent rather than

                                                   3
        another is controlling does not mean there is such a substantial difference of opinion
        as will support interlocutory appeal. On the other hand, when novel legal issues are
        presented, on which fair-minded jurists might reach contradictory conclusions, a
        novel issue may be certified for interlocutory appeal without first awaiting the
        development of contradictory precedent.

2 Fed. Proc., L. Ed. § 3:218 (footnotes omitted) (collecting cases). Reasonable jurists might

disagree on the extent of the holding in Ouellette, where the United States Supreme Court stated:

"We hold that when a court considers a state-law claim concerning interstate water pollution that

is subject to the CWA, the court must apply the law of the State in which the point source is

located." Ouellette, 479 U.S. at 487. The United States Supreme Court also concluded that the

"Act pre-empts state law to the extent that the state law is applied to an out-of-state point source."

Ouellette, 479 U.S. at 500. Some reasonable jurists would assert that the holding in Ouellette

preempts all downstream state law, both substantive and procedural, and if the United States

Supreme Court intended to hold that only substantive state law is preempted, it would have stated

so. Other reasonable jurists would assert, as this Court did, that downstream state procedural law

is not preempted according to the reasoning of the Ouellette case because the affected state's statute

of limitation would not frustrate the goals of the CWA.

Immediate Appeal may Materially Advance the Ultimate Termination of this Case

        “In certifying an interlocutory appeal pursuant to 28 U.S.C.A. § 1292(b), the district judge

must find that the interlocutory appeal may materially advance the ultimate termination of the

litigation.”

        This requirement reflects the policy that the court of appeals will grant interlocutory
        review only in extraordinary cases where a decision might avoid protracted and
        expensive litigation. If it appears that an interlocutory appeal will delay a trial
        rather than expedite or eliminate it, leave to appeal should be denied. Moreover,
        the fact that the certification is sought shortly before trial is scheduled to begin is
        good reason for denying interlocutory review. When litigation will be conducted
        in substantially the same manner regardless of the district court's decision, an



                                                  4
       appeal cannot be said to materially advance the ultimate termination of the
       litigation.

       The determination of whether an interlocutory appeal may materially advance the
       ultimate termination of litigation properly turns on pragmatic considerations,
       assessed by reviewing the procedural and substantive status of the case with respect
       to the progress or completion of discovery, the disposition of pretrial motions, the
       extent of the parties' preparation for trial, and the nature and scope of the requested
       relief. For certification, an interlocutory appeal need not have a final, dispositive
       effect on the litigation as it is required only that it "may materially advance" the
       litigation.

2 Fed. Proc., L. Ed. § 3:219 (footnotes omitted) (collecting cases).

       An immediate appeal from the Court’s Order may materially advance the ultimate

termination of this case. If the Tenth Circuit concludes that Colorado's statute of limitations

applies, then the claims of the approximately 300 Allen Plaintiffs will be barred, thereby

eliminating the need for discovery, which is only now beginning, and trial for those claims.

Certification for Interlocutory Appeal

       The Court is of the opinion that its Order concluding that New Mexico's statute of

limitations applies, see Doc. 182, filed May 31, 2019, involves a controlling question of law as to

which there is substantial ground for difference of opinion and that an immediate appeal from the

Order may materially advance the ultimate termination of this case. The Court therefore certifies

its Order, Doc. 182, filed May 31, 2019, for immediate appeal.

       IT IS ORDERED that:

       (i)     Defendant Environmental Restoration, LLC's Petition for Certification of

               Interlocutory Appeal, Doc. 226, filed July 2, 2019, is GRANTED.

       (ii)    The Court CERTIFIES its Order, Doc. 182, filed May 31, 2019, for immediate

               appeal.




                                                 5
________________________________________
WILLIAM P. JOHNSON
CHIEF UNITED STATES DISTRICT JUDGE




  6
